           Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 1 of 14
                                                                                                     E-FILED IN OFFICE - NN
                                                                                                    CLERK OF STATE COURT
                                                                                                GWINNETT COUNTY, GEORGIA
                                                                                                        21-C-01265-S2
                                                                                                     2/16/2021 2:41 PM

                          IN THE STATE COURT OF GWINNETT COUNTY
                                                                                           a.4404-- C1)ERK
                                     STATE OF GEORGIA

 BRIAN SANFORD,
                                  Plaintiff,


 V.

                                                            CIVIL ACTION
 WAL-MART,INC.,                                                            21-C-01265-S2
                                                            FILE NO.:
 JOHN DOE CORPORATION,
 and JOHN DOES 1-3.
                    Defendants.

                                COMPLAINT IN TORT FOR DAMAGES
                                 AND DEMAND FOR TRIAL BY JURY

         COMES NOW Brian Sanford, Plaintiff, and makes and files this complaint against defendants

Wal-Mart, Inc., John Doe Corporation, and John Does 1-3 and shows this Honorable Court as follows:

                                     PARTIES AND JURISDICTION
                                                       1.
         Plaintiff Brian Sanford is a resident of the State of Georgia and is subject to the jurisdiction ofthis

court.

                                                       2.

         Wal-Mart, Inc.(hereinafter"Wal-Mart")is a foreign, for-profit corporation existing under the laws

of Delaware with its principal place of business in Bentonville, Arkansas. At all times relevant hereto,

Wal-Mart was licensed to conduct business in Georgia, owned and operated tractor trailers in Gwinnett

County, Georgia, and transacted business at an office and store located at 2635 Pleasant Hill Road in

Gwinnett County, Georgia.

                                                       3.

         Wal-Mart is subject to the jurisdiction of this court.
          Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 2 of 14




                                                        4.
                                                                                         ,
        Defendants John Doe Corporation and John Does 1-3 are unknown agents, employees, or

corporations of, or related to, Defendant, Wal-Mart, who are liable for Plaintiff's injuries and damages.

These John Doe Defendants will be named and served with Summons and Complaint once their identities

are known.

                                                        5.
        At all times relevant herein, Wal-Mart transacted business and maintained an office in Gwinnett

County. Venue is proper in this Court pursuant to Article VI, Section II, Paragraph VI of the Constitution

of the State of Georgia, 0.C.G.A. § 14-2-510(b)(3), and Pandora Franchising LLC v. Kingdom Retail

Group, LLLP,299 Ga. 723 (2016). Jurisdiction as to all parties is proper in this Court.

                                             BACKGROUND

                                                        6.

        On or about December 23, 2019, Brian Sanford was a trucker driver responsible for the delivery and

unloading of Wal-Mart trailer number 313100 at a Wal-Mart store located at 2635 Pleasant Hill Road in

Duluth, Georgia (hereinafter "the subject location").

                                                        7.

        Sometime after 8:00 p.m. that night, upon request from a Wal-Mart employee, Mr. Sanford was

assisting inside Wal-Mart trailer number 313100 when he slipped and fell on ice that had accumulated on the

floor ofthe trailer.

                                                        8.
        There were no postings or warnings ofthe icy, hazardous conditions outside or inside Wal-Mart trailer
number 313100. The Wal-Mart employee also did not notify or warn Mr.Sanford ofthe hazardous condition.
                                                        9.
        At all times relevant to this litigation, Wal-Mart had exclusive ownership, possession, and control

over Wal-Mart trailer number 313100 and was responsible for its upkeep and maintenance.
                                                Page 2 of6
          Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 3 of 14




                                                     10.

       Mr. Sanford had no prior knowledge of the hazardous condition inside trailer number 313100 and

was at all times exercising ordinary care for his own safety.

                                                     1 1.

       As a result of his fall, Mr. Sanford suffered injuries including, but not limited to, multiple inguinal

hernias and testicular injuries requiring surgical repair. To date, Mr. Sanford has incurred the following

medical expenses:

 12/24/2019                    Eastside Med Center              $     5,614.92
 12/24/2019                    South Gwinnett Radiology         $       165.00
 12/24/2019                    Envision Physician Services      $     1,638.00
 1/23/2020                     Gwinnett Anesthesia Practice     $     1,903.00
 1/23/2020                     Gwinnett Pathology Assoc.        $        40.00
 1/23/2020                     Northside Hosp Gwinnett          $    23,795.50
                               North Metro Radiology
 1/27/2020                     Assoc.                           $       635.00
 1/27/2020                     Gwinnett Emerg. Specialists      $      1,450.00
                               North Metro Radiology
2/5/2020                       Assoc.                           $       839.00
2/5/2020                       Gwinnett Medical Group           $       633.00
6/9/2020                       Eastside Med Center              $     1,416.32
6/9/2020                       South Gwinnett Radiology         $       119.00
8/5/2020                       Surg Specialists of Gwinnett     $     1,548.00
8/5/2020                       Gwinnett Pathology Assoc.        $        40.00
8/5/2020                       Northside Hosp Gwinnett          $    32,490.00
8/20/2020                      Gwinnett County Fire & EMS       $     1,170.00
01/27/2020-1/28/2020           Northside Hosp Gwinnett          $    15,283.00
02/05/2020-02/07/2020          Northside Hosp Gwinnett          $    21,176.00
02/26/2020-2/27/2020           Northside Hosp Gwinnett          $    45,694.00
03/04/2020-03/06/2020          Northside Hosp Gwinnett          $    27,142.70
3/10/2020-3/14/2020            Northside Hosp Gwinnett          $    29,007.50
8/20/2020-08/25/2020           Northside Hosp Gwinnett          $    66,330.59
Multiple dates                 Georgia Urology                  $     2,784.00
Multiple dates                 Rx
Multiple dates                 Home Health Care

                               TOTAL                            $   280,914.53



                                                 Page 3 of6
          Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 4 of 14




                                                    12.

       Brian Sanford was employed by the Hub Group at the time of his injuries. He earned no less than

$1,000.00 a week before the subject incident occurred. Because of his injuries, Mr. Sanford was unable to

return to work after subject incident for no less than ten (10) months due to surgeries, infections, and

recovery. Therefore, Mr. Sanford claims no less than $40,000.00 in lost wages.

                                                    13.

       Brian Sanford experienced a great amount of physical pain and suffering, mental distress, and

emotional distress. There is a reasonable probability that Brian Sanford's injuries will result in continued

pain and suffering as well as permanent disability and impairment, including potentially affecting his

ability to produce children.

                                             NEGLIGENCE
                                                    14.
       Mr. Sanford realleges and incorporates herein the allegations contained in paragraphs 1 through
13 above as if fully restated herein.
                                                    15.
       On December 23, 2019, Mr. Sanford was an invitee inside Wal-Mart trailer number 313100 at 2635
Pleasant Hill Road in Duluth, Georgia.
                                                    16.
       Defendants owed a nondelegable duty of reasonable care in keeping its trailers safe and free from

hazardous conditions for invitees such as Mr. Sanford, especially inasmuch as Defendants knew that people,

including those who haul Wal-Mart trailers, would enter inside the trailer to load and unload product.

                                                    17.
       Defendants breached the above-stated duty ofcare owed to Mr. Sanford and were negligent in failing

to properly inspect the insider of trailer 313100, failing to maintain trailer 313100's refrigeration system

and drip lines in a safe and proper condition, in failing to remove the ice and other hazardous condition(s)


                                                Page 4 of6
          Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 5 of 14




from the trailer, in failing to take adequate measures to protect invitees, including Mr. Sanford, from the

hazards on the trailer floor, in failing to warn invitees, including Plaintiff, ofthe hazardous condition, and

in failing to keep the premises safe for invitees such as Mr. Sanford.

                                                     18.

       Defendants had prior, superior knowledge ofthe mechanical problem(s) causing ice to form inside

of its trailers, including trailer 313100, yet failed to repair the problem(s). Defendants further had

constructive, superior knowledge ofthe hazardous condition which caused Mr. Sanford's fall and injuries.

                                                     19.

       Defendants' negligence was the direct and proximate cause of Brian Sanford's injuries and pain

and suffering.

                                        VICARIOUS LIABILITY
                                                     20.
       Brian Sanford realleges and incorporates herein the allegations contained in paragraphs 1 through

19 above as if fully restated herein.

                                                     21.
       At all times relevant to this action, the individuals responsible for inspecting, cleaning, and

maintaining, and repairing Wal-Mart trailer number 313100 wherein Brian Sanford slipped and fell were

employed by Defendants and were acting within the scope oftheir employment and to further the business

interests of Defendants.

                                                     22.

       Defendants are responsible for the conduct of these individuals under the doctrine of respondeat

superior, agency or apparent agency.




                                                Page 5 of6
          Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 6 of 14




                                                    23.

                                        PRAYER FOR RELIEF

       Brian Sanford brings this action to recover for his personal injuries, including his past, present and

future physical, mental and emotional pain and suffering; the past, present and future physical restrictions

that he has suffered; and the past, present and future expenses that he has lawfully incurred in obtaining

medical treatment for his injuries.

       WHEREFORE,Plaintiff prays:

      (a)      That Summons issue and service be perfected on each Defendant herein;

      (b)      That Brian Sanford recover the full value of his special damages including past and future

               medical expenses and past and future lost wages in an amount to be proven at trial;

      (c)      That Brian Sanford recover the full value of his general damages including his mental and

               physical pain and suffering, permanent disfigurement, and emotional distress in an amount

               to be determined by the enlightened conscience of the jury;

      (d)      That Brian Sanford recover such other and further relief as this Court deems just and

               proper;

      (e)      That all issues be tried before a jury oftwelve competent, eligible jurors.

       Respectfully submitted, this 16th day of February, 2021.

                                      CHANDLER,BRITT & JAY,LLC
                                      Attorneys for Plaintiff

                                      /s/John A. Mays, Jr.

                                      JOHN A. MAYS,JR.
                                      Georgia Bar No. 537003
                                      4350 South Lee Street
                                      Buford, Georgia 30518
                                      770.271.2991
                                      770.271.2986(fax)
                                      jmaysAcbiblawfirm.com
                                               Page 6 of6
       Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 7 of 14




               IN THE STATE COURT OF GWINNETT COUNTY
                          STATE OF GEORGIA

BRIAN SANFORD,                                             Civil Action File No.
                                                           21-C-01265-S2
             Plaintiff,
v.

WAL-MART, INC.,
JOHN DOE CORPORATION,
AND JOHN DOES 1-3,

             Defendants.
                              /

                 ANSWER OF DEFENDANT WAL-MART, INC.

      COMES NOW, Defendant WAL-MART, INC., and makes this Answer to

Plaintiff's Complaint as follows:

                                    FIRST DEFENSE

             Plaintiff's Complaint fails to state a claim against Defendant upon which

relief can be granted.

                                  SECOND DEFENSE

      Plaintiff's alleged damages, if any, were directly and proximately caused by

Plaintiff's own contributory negligence and failure to exercise ordinary care.

                                  THIRD DEFENSE

      Plaintiff was not in the exercise of ordinary care for his own safety in the

premises, and by the exercise of ordinary care could have avoided any injury to


                                                                             Page -1-
       Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 8 of 14



himself; and on account thereof, Plaintiff is not entitled to recover from Defendant.

                               FOURTH DEFENSE

      Defendant denies that it was negligent in any manner whatsoever or that any

negligent act or omission on its part caused or contributed to any injury or damage

alleged to have been sustained by Plaintiff.

                                 FIFTH DEFENSE

      Plaintiff assumed the risk of any hazard that was presented and is thereby

barred from recovering against Defendant.

                                 SIXTH DEFENSE

      Venue is improper in this Court.

                                SEVENTH DEFENSE

      This Court lacks in personam jurisdiction.

                                EIGHTH DEFENSE

      Defendant responds to the enumerated paragraphs of Plaintiff's Complaint

as follows:

                                         1.

      Defendant lacks sufficient knowledge and information to either admit or deny

the allegations contained in paragraph 1 of Plaintiff's Complaint.

                                         2.

      Defendant denies the allegations contained in paragraph 2 of the Plaintiff's

                                                                            Page -2-
       Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 9 of 14



Complaint.

                                        3.

      Defendant denies the allegations contained in paragraph 3 of the Plaintiff's

Complaint.

                                        4.

      Defendant denies the allegations contained in paragraph 4 of the Plaintiff's

Complaint.

                                        5.

      Defendant denies the allegations contained in paragraph 5 of the Plaintiff's

Complaint.

                                        6.

      Defendant lacks sufficient knowledge and information to either admit or deny

the allegations contained in paragraph 6 of Plaintiff's Complaint.

                                        7.

      Defendant denies the allegations contained in paragraph 7 of the Plaintiff's

Complaint.

                                        8.

      Defendant denies the allegations contained in paragraph 8 of the Plaintiff's

Complaint, as stated.



                                                                         Page -3-
     Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 10 of 14



                                       9.

     Defendant denies the allegations contained in paragraph 9 of the Plaintiff's

Complaint.

                                      10.

     Defendant denies the allegations contained in paragraph 10 of the Plaintiff's

Complaint.

                                      11.

     Defendant denies the allegations contained in paragraph 11 of the Plaintiff's

Complaint.

                                      12.

     Defendant denies the allegations contained in paragraph 12 of the Plaintiff's

Complaint.

                                      13.

     Defendant denies the allegations contained in paragraph 13 of the Plaintiff's

Complaint.




                                                                         Page -4-
      Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 11 of 14



                                        14.

      Defendant realleges and incorporates herein the answers contained in

paragraphs 1 through 13 above as if fully restated herein.

                                        15.

      Defendant denies the allegations contained in paragraph 15 of the Plaintiff's

Complaint. Plaintiff was not an invitee of this defendant.

                                        16.

      Defendant denies the allegations contained in paragraph 16 of the Plaintiff's

Complaint, as stated. The applicable statute and case law speak for themselves.

                                        17.

      Defendant denies the allegations contained in paragraph 17 of the Plaintiff's

Complaint.

                                        18.

      Defendant denies the allegations contained in paragraph 18 of the Plaintiff's

Complaint.

                                        19.

      Defendant denies the allegations contained in paragraph 19 of the Plaintiff's

Complaint.

                                        20.

      Defendant realleges and incorporates herein the answers contained in

                                                                          Page -5-
       Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 12 of 14



paragraphs 1 through 19 above as if fully restated herein.

                                          21.

       Defendant denies the allegations contained in paragraph 21 of the Plaintiff's

Complaint.

                                          22.

       Defendant denies the allegations contained in paragraph 22 of the Plaintiff's

Complaint.

                                          23.

       Defendant denies the allegations contained in paragraph 23 of the Plaintiff's

Complaint.

                                          24.

       All other allegations contained in the Complaint which are not specifically

responded to herein, are, therefore, denied.

                                          25.

       Defendant denies Plaintiff's prayer for relief, including subparagraphs (a), (b),

(c), (d) and (e) thereof.

       WHEREFORE, Defendant prays that Plaintiff's Complaint be dismissed with

all costs cast upon the Plaintiff. DEFENDANT DEMANDS TRIAL BY A JURY OF

TWELVE (12) PERSONS AS TO ALL ISSUES SO TRIABLE.



                                                                               Page -6-
      Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 13 of 14



                                   McLAIN & MERRITT, P.C.



                                   /s/ Howard M. Lessinger
                                   Howard M. Lessinger
                                   Georgia Bar No. 447088



                                    /s/ Mark L. Pickett
                                   Mark L. Pickett
                                   Georgia Bar No. 578190
                                   Attorneys for Defendant
                                   WAL-MART, INC.


3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 365-4514
(404) 364-3138 (fax)
hlessinger@mmatllaw.com




                                                                    Page -7-
      Case 1:21-cv-00930-ELR Document 1-1 Filed 03/05/21 Page 14 of 14



                        CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing ANSWER OF

DEFENDANT WAL-MART, INC.          has this day been filed and served upon

opposing counsel via Odyssey eFileGA.

     This the 5th   day of March, 2020.

                                   McLAIN & MERRITT, P.C.



                                   /s/ Howard M. Lessinger
                                   Howard M. Lessinger
                                   Georgia Bar No. 447088
                                   Attorney for Defendant
                                   WAL-MART, INC.

3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 365-4514
(404) 364-3138 (fax)
hlessinger@mmatllaw.com




                                                                    Page -8-
